Citation Nr: 0320062	
Decision Date: 08/13/03    Archive Date: 08/25/03

DOCKET NO.  01-03 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a rating in excess of 50 percent, on appeal 
from the initial award of service connection for post-
traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from November 1951 to December 
1953.

This appeal is from a November 2000 rating decision of the 
Department of Veterans Affairs (VA) Atlanta, Georgia, 
Regional Office (RO).  The rating decision granted service 
connection for PTSD and awarded a 10 percent disability 
rating effective from January 27, 2000, the effective date of 
service connection.  A December 2002 rating decision revised 
the initial rating, granting a 50 percent disability rating 
from the effective date of service connection.


FINDING OF FACT

The veteran's PTSD has manifested persistent intrusive 
thoughts, nightmares, reexperiencing of traumatic events, 
hyperarousal, avoidance behavior, social isolation, 
hypervigilance, and possibly related panic attacks resulting 
in total occupational and social impairment since the date of 
entitlement to service connection for PTSD.


CONCLUSION OF LAW

The schedular criteria for a 100 percent disability rating 
have been met from the effective date of service connection.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9411 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) made 
significant changes in VA's duty to notify and assist 
claimants for benefits administered by the Secretary.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)) 
(2002).  In light of the complete grant of benefits in this 
appeal, any question of VA compliance with the VCAA is moot.

II.  Higher Rating of PTSD

This appeal is from the initial rating assigned to a 
disability upon awarding service connection.  The entire body 
of evidence is for equal consideration.  Consistent with the 
facts found, the rating may be higher or lower for segments 
of the time under review on appeal, i.e., the rating may be 
"staged."  Fenderson v. West, 12 Vet. App. 119 (1999); cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where an 
increased rating is at issue, the present level of the 
disability is the primary concern).

The RO apparently did consider staged ratings; the rating 
decision of December 2002 reviewed all of the evidence and 
made the revised rating for the entire period beginning the 
effective date of service connection.  The Board may consider 
alternative stagings of the rating without prejudice to the 
veteran.  Cf. Bernard v. Brown, 4 Vet. App. 384, 389 (1993) 
(Board may consider sub-issues in a claim only upon 
determining that to do so does not prejudice the claimants 
case).

The following rating criteria apply to this case:

100 percent evaluation requires total 
occupational and social impairment, due 
to such symptoms as: gross impairment in 
thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.

A 70 percent rating is warranted for 
occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.

A 50 percent rating is warranted for 
occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term 
memory; impaired judgment; impaired 
abstract thinking; disturbances of 
motivation and mood; difficulty in 
establishing and maintaining effective 
work and social relationships.

38 C.F.R. § 4.130, Diagnostic Code 9411 (2002) (general 
rating formula for mental disorders).  The general rating 
formula contains such full description of the rating criteria 
that not all of them are expected to be seen in each instance 
of the disability.  38 C.F.R. § 4.21 (2002).  Moreover, the 
language of the rating criteria, i.e., "such symptoms as," 
reveals that the symptoms listed are examples of the type and 
severity of symptoms commensurate with the specified ratings.  
Other symptoms producing comparable levels of disability can 
be the basis of a rating.

The pertinent evidence of record begins in March 1999 when 
the veteran sought treatment for the development of new 
psychiatric symptoms; he had been treated previously for 
panic disorder.  The treatment records from March 1999 to 
June 2002 and the VA psychiatric examinations for 
compensation purposes of September 2000 and July 2002 reveal 
substantial stability of symptoms.  That is, for disability 
rating purposes, the variability in symptoms is too small to 
warrant a change in disability rating because of them.  On 
initial diagnosis of PTSD in March 2000, the examiner made a 
Global Assessment of Functioning (GAF) of 50.  There was one 
GAF of 60 in June 1999, when adjustment of medication 
appeared for a short time to control certain symptoms.  All 
subsequent GAF's varied in the narrow range of 50 to 52.

VA has incorporated the diagnostic criteria and terminology 
of the American Psychiatric Association manual, the 
Diagnostic and Statistical Manual of Mental Disorders  (4th 
ed. 1994) [hereinafter DSM - IV].  See 38 C.F.R. §§ 4.125, 
4.130 (1998).  The GAF scale represents the diagnostician's 
opinion of the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health - 
illness.  DSM - IV 32-33.  For the sake of perspective, a GAF 
of 100 represents "superior functioning in a wide range of 
activities, life's problems never seem to get out of hand, is 
sought out by others because of his or her many positive 
qualities.  No symptoms."  Id.  A GAF in the range of 60 to 
51 represents "moderate symptoms, or moderate difficulty in 
social, occupational, or school functioning (e.g. no friends, 
unable to keep a job)."  Id.  A GAF in the range of 50 to 41 
represents "Serious symptoms, or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job)."

The veteran had been an infantryman in the Korean War, 
recipient of the Combat Infantryman Badge.  Beginning in 
early 1999, the veteran began experiencing nightmares about 
his Korean War experiences.  He awakened from nightmares 
screaming and feeling sweaty, drained, exhausted, fearful, 
nervous, fidgety, and shaky.  He became frightened and 
anxious upon relating war experiences, laughing nervously and 
holding back tears.  The initial diagnosis of PTSD included a 
Global Assessment of Functioning (GAF) of 50.  His GAF score 
was raised to 60 when he was examined for similar complaints 
in June 1999.

In February 2000, the veteran sought stronger medication, 
because he was having increased anxiety and restlessness 
because he was unable to manage PTSD symptoms of nightmares 
and intrusive thoughts.  The GAF was lowered from 60 to 50.  
In April 2000 he reported continued flashbacks and 
nightmares, but with somewhat less anxiety.

On VA examination in September 2000, the veteran reported 
persistent intrusive memories, nightmares, and hearing bugles 
blowing; he avoided doing things that made him think about 
the war; he reported poor concentration, stating, "I can't 
finish anything I start."  He reported feeling detached and 
separate from others, staying by himself and being unable to 
show feelings.  He had multiple symptoms in increased 
arousal, including trouble falling and staying asleep, 
irritability, anger, trouble concentrating, hypervigilance 
and physical responses to reminders of traumatic experiences, 
such as loud noise.  He also reported multiple symptoms of 
depression.  Upon mental status examination, the examiner 
diagnosed PTSD; mild, recurrent major depression, and panic 
disorder with a GAF of 50.

Outpatient treatment records of June 2001 show further 
adjustment of medication resulting in improved ability to 
sleep for several months, with resumption of frequent 
awakenings and sleep periods less than three hours after 
about three months on the adjusted medication.  He also 
apparently had more episodes of dizziness, headache, 
staggering, shaking inside and out, near syncope, "lack of 
air," and lack of motivation.  On mental status examination 
he was initially quite anxious, but able to be calmed, and 
his movements were several times consistent with rising 
anxiety.  The examiner felt the veteran had exhaustion 
related to cardiac symptoms and to panic attacks.  The GAF 
was 52.

Outpatient treatment records of April and June2002 noted the 
veteran's thinking was circumstantial to the degree that it 
inhibited focusing on cognitive/behavioral approaches to 
managing PTSD symptoms and panic.  At this time, panic 
disorder was described as a co-morbid condition with PTSD.

On VA examination in July 2002, the veteran reported 
worsening of anxiety symptoms, with increased intrusive 
recollections, feeling like he's "in the war" and hearing 
bugles blowing when he lies down to sleep.  He reported 
avoiding crowded places and symptoms of hyperarousal, like 
inability to sleep and having to walk around at night.  He 
also reported problems with anger and temper and difficulty 
concentrating.  He reported panic attacks two to four times a 
week.  On clinical examination, the veteran made very little 
eye contact, initially wheezing and appearing very anxious.  
His speech was regular in rate and rhythm, with good mood but 
anxious and restricted affect.  His thought process was 
largely circumstantial, getting off target in answering 
questions.  He admitted to panic attacks, intrusive thoughts 
and nightmares.  The examiner opined that the veteran 
continued to suffer clinical sequelae of PTSD anxiety and a 
great deal of symptomatic distress and that panic attacks 
might be related to the PTSD.  The GAF was 52.

In addition to the clinical records, there is a June 1999 
letter from the Vet Center, where the veteran has obtained 
therapy.  The writer reported that the veteran

functioned marginally at best, continuing 
to experience excessive anxiety along 
with panic attacks, nightmares and 
intrusive recollections about his combat 
experiences in Korea.  He is often 
irritable, depressed and easy to anger.  
He has no friends or support systems 
outside his immediate family.  He becomes 
intensely anxious when in the presence of 
others and consequently he avoids 
interpersonal and social situations.  He 
has no interest or hobbies and spends 
most of his time at home.  His marital 
and family relationships has [sic] 
suffered immensely due to his 
psychological symptoms.  He is unemployed 
due to medical and psychological 
problems.

The evidence clearly demonstrates the criteria of a 70 
percent rating.  Given the narrow range of GAF scores, the 
Board will give the veteran the benefit of the doubt and 
construe the GAF as 50 in light of the June 1999 letter from 
the Vet Center, which provides a cogent summary of the 
veteran's daily functioning from a treating facility.  The 
question is whether the veteran should have the next higher 
rating, in this case 100 percent, because the symptomatology 
more nearly approximates that level.  "Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned."  
38 C.F.R. § 4.7 (2002).  Nothing in the regulation compels 
the Board to accept the rating assigned by the RO the base 
for considering whether to award the higher of two 
evaluations potential evaluations.  In determining that there 
is clear evidence for a 70 percent rating, the Board must 
also consider whether the disability picture more nearly 
approximates the criteria for and thus requires assignment of 
the next higher rating.  Id.

Given the opinion of the July 2002 VA examiner, the Board 
will not attempt to differentiate the occupational and social 
impairment attendant panic attacks from that resulting from 
PTSD.  The symptoms, although other than those listed in the 
rating criteria as examples of the type and severity of 
symptoms characteristic of total disability, are as severe.  
The GAF scores show that he does or nearly approximates a 
level of global functioning that precludes employment because 
of his psychiatric symptoms.  The veteran's intrusive 
recollection, flashbacks and the exhaustion attendant panic 
attacks produce a disability picture that more nearly 
approximates total occupational and social impairment than 
the criteria of the 70 percent rating.  38 C.F.R. §§4.7, 
 4.130, Diagnostic Code 9411 (2002).




ORDER

A 100 percent disability rating for PTSD is granted from the 
effective date of service connection, subject to the 
regulations governing payment of monetary benefits. 



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

